 

 

Branden Lis]

“Lnmate Kee, Wyo. bAF 39-0 oF
Metro titer ‘Dee étention Cente
fnpe. ~ oreo lyin

rs Sk B02. onnenmtnnnnnm

LS x a

od
ole
OG

op Py

yoo

 

 

7 me ate
me Fe Syme ora Die. Katana, ring. Je. iK fall
ni kedl States District. Couuct

 

di
a

Usni ted Shh Fes Ds tic Cour a os

 

af Sa nedin, Distale of Nese Yar K

 

Z| Daniel Tatrick.. Me “ye han tAS. Courthouse. 7
oT Foley S4aadl en

 

 

a New deck, "New York. AppoF

 

 

 

(Re United Sites bit

— ficiminal. Case Deckert Ne. a

4:45- -Crn O45 7(kPe)
(Related Deckert Enty No.

200)

o D. eae - Tuadkge- Fail

 

As th. Courtis. aware, bk. ana Defendant.

 

 

la pearing. ee Sin the 4

  

r

Nive" rede CANCA, CESHE

 

 

The DUK ese. od this.

letter. TS. Te. Heh only AALISE. .

 

tA. Lower. ot SEITE addi hianaf. Up terrati or...

 

 

 

a (EB AF. dine POM, moth he }
u » A /.

 

LAWL E- ot ether today, but
a few additional reasons thet
© Ot

ip. whith mo was justmade

él Se TH Pow tout

paver the 44 cantthrg
7 Regie west Te. Ly le. thes, Keely Te the. aan evr rest .

&

 

 

1 Uppas

tion! te the- Meatiac for Cbmpassionadt. Releace. .

 

 
 

athat. T.. hy nM CoB) nek, \ AG. bed fo ee. He. Cort: Th

 

a oh Aci ipion, wand, CS gin initial Wied bey, z cespectbally,

ee

ie ee wl’ 2... Le AF + ©, £j “hd {i og of - - i Ps.

 

 

— Et ie ry anders tending that the Covernmesit-

Ordered. by. Yous”. Ho: PEL... ka. esgend te + re. filo

a fey ia Caren Dee8 $2 one be. Kekose 2. ‘he. oho Pheu wa Feby ay

“ae

; , a ey My
WA Av ae. Tam. lA That eur Homer [isimer

 

 

 

-

: A ; |
wh ASO LA Asad nmeat 2 PERSO #3 being. ‘read.
7 Lied with thes. Coot ard or efits ‘te, a et pe.

 

i “7 . 2 ond j . a
. ter ry, COP Sea Dy the. Gavecoment._bas a seereol ma

 

 

ae Wit Sean ply mace... Rd ifs CW Toa Respect

 

 

Nour Hone ‘ had cle ty b The Sp dO. aed it Lhe.
4 pear ay er bia}. Shoe ves en the ethan feat, th. nae LOL) i
. anus ik oe SCE BOITIAS, Frere 3 : the. feet. 76; , CRP aL 129. TPat

Ay 2 ape pot. be Cor ssaez f OT tall "he cocding Ago f

 

 

. dicds IL 4 Lf by EZ oy ues h. hat fo the Crovetyr, rats. ‘2 JPteh 34. Tag

al J
4 Dh ME Jectecl. Uy. the. Court based or. not Ge]
, Leche Ly din & of! vl dIE. beat cote, SO. . beasect ~ fu oe | :

bGavev amsiits. bh lest fay life. Je (LGUE. sta

Ke the.

f fo

 

. oN

 

 

 

 

 

 
 

4 . i j
potent: Genel oy od: pew, present od Nd [dds eng

 

Pon.
mis. eg ‘ind ot. a. 5 & Iso. bes: ft. POE Ae |

me The. Se pl i (este. ts i po Ler wee SEIS. _ ch ORI NCLTE TS oon

   

2

Conta ined A J n The... lrovetp rebels + A fe me, Peet Tey.

. especially. lads Ah Legath to ts nother each, the the.

  

 

7 Simply a Ly id. is. er a Tb. rasa the. KL Aeyree. ot.
hecy fe il, ness PEGs reed Tor tun nchiviclees|y ‘neha
law PASH, Te. 2 pens ind h..e tem Fell lea. venaaks, He. a
di Kos of white th Owe prot enly be newt. tte. agai ok ot.

Lud Made

 

 

the wl ofA ete . but are. Des LEN i the. ben: rok § ot hiumen
ye

 

dec2rlig. be PAS OBE. They 7 TO ice ce. ney clowht-n ey

OIC AVE... break. Coe. UBL BE. bn MME pe

Al
5 es LS Gias fron ne

 

&.

 

batt Ad . bok. . .
LGuyse ‘) To Ae bt my CUA... KILL ther’ ‘S word

a foc the. Govermment (tea

 

 

: Wd od Tes. Lrihid 4 Y ha per tette oF Le. Me thet: L he ee,
De. het Enivy wie £94; wa Bes p why (z. 2

 

 

had te lecMe.. Ioan 40 3e Wem te aes Sein In tee [SAVY

FB. To tree
| i. L oy __
Very Slubree bed thet she hens 5s Kermuned, in Bice L.

    

 

- lays istely: zed. fram. The neck down, with.

 

entice oA et EG Ze Bb Pay. deles seleks ely Less,
i oe

 

: ; ,
aye Se ft 4 geié wa be
res for _ L 4 Ne: ed, A shicsl G Dk. hee 2046 {pLLEA.

 
 

LAAD oe ee be ao iE a

   

 

 

ic Jac we ee in her Se hd d hy nee. mad itt ut heel, ee

 

 

in ey ec aA. Be he a [idee StiterG 5 Py bALey YE.

to br by. deip~e— ed te. Vat 2ben lp. ALE La pyre

 

 

a . . f
me { A of. i, é fm, f° \)
# . . é ° a . TS : mn ny oa ff 3
Pav heeds ace 4 Bol She L Bre tind§ (RIO Gre 6b be) ))
ves

Pf

3 i ve aye Oe FO Reet

 

 

 
 

 

‘ . i fs odes
doves. # ae bale ton IT ep} we

4

   
  
    
 

 

 

 

 

 

 

 

we. § semenda ‘fe. gr “se “i oD, . pe sebhaps § Sey the Sead.
: po. ¢ f
ae b. a 02 19 Tet t ~bhe 5 avé birth te LD

} “
i

Lalo AE. wel conmblet £2 aht, EP ATTEN IEEE I, J

 

 

 

   
 

ata 5 FO 6... B
if fe ae ep fo. ie
prothere LORE SS ILE EG o
SF LP eet conn hal ck SLE. (ite),
LS har A Ft

the eke 2 Compas

 

 

 
 
     
 

 

al ose cn a ey got
TELE LISTS TAG Aerus

 

 

Cet A ated oe if pe # heb tO ar <r. GA ge he

noone f, woe, « Loy g oe ber og . ~ 7 .
ke Bop fhe ‘wl _ the- wok bal Seb rho EB ante heck! ft of OF da Ay LAY _,

  

Si Lcith lar Years, Oe. few Z

sided. bby te

i 4 5 ft
LF

newt been, hk NOAA

| /

ie

 

 

   

 

 

 

 

 

 

 
 

 

x

A Lf LY f hy Bind Compssson, On the. patst~.....

 

?

ed f

a oo. wif,
LE oe nyrerd. Fein S Liny mother £h.

SS

 

 

   

 

ite é cA . Luh
SAI 7 Polar me

 

ow rable. ie ae pak 4 vite smphea ck 2
4 Shor Te pial te. & hen. pant, t, . im AY. a
a Bins. invtead hue Ad MB ture / oil Is’ Oe, tes eberadln

lenyeclite onetece| arch lasted te uci te. te vow

 

 

 

 

of

 

 

Ny Ye: UT hoe t, 14S. fe eA AS ELE LL ftid fete “F oo.

Li henuat. yrs rneathear, LAY. EPL ERE Lend helpless op koe! To

 

 

2 & " gf
Le CO Mbt OG SMB DEE TEESE

 

EVEN Bnd ym Lenube€ [ r OE a

ce

  
  
 

Se"

 

 

ty

  
    

he GE 5G ced buted, pong Ce 2

 

  

ire ors blne. pete ae

 

    

  

r
fy . : i
sh a S ‘shat ( i

 

ae Pre | fey eb 2

ane

 

  

So,thx

 

 

        

   

é :
slay, Lt eh %. 20, Ae BL 2), an!
; eo oy fp 3 .

—_ eatth. “itadines. [| 18e P Een] fofe2d

é
of being TA nnpered. vith

  

ve

ad x Pave.

LPO ue ‘f Ps

 

ib |

Sh
4 not VELLA Jl - te a0 Sonn pert % C32 sition. nd

   

 

 

 

 
 

 

' fps G taco. :
cs att, ow tA Gees et hor oft an ard. & er thes . Op NEGABET, By
vf

Lywece.. dtmitd in the post

 
 
 

 

t ae 3 f
CA BOLT aa - bawte. _prewrautly
e
. gf jf car ae —~ aa. f
iis attirdion, Simtech can hot

f

és / ; -, en . i ve;

i ” a adbuoren emt at
bn Lan AE LLM te ON nd

 

e

 

peop aly, sien the

ernetivreai | Peet fers Present”

  
   

 

 

rettey gre i'ssxé-, os well
é

 

 

 

 

 

 

 

 

  

 

 

 

 

  

(EG Lp le, Hee Ein (Heck Poa,

 

    
 

é : F
. Z fo¢ “ne a
Se t id, betes

 

Load Oe ts 4 £0 Oe gt

   

1
od Py

oye ea be
erin y 2o poa0 fe (ex, Wi hEet

se i ey a . i 2
(at am , icity, 4V In poe, Pte e. AE

 

—

Hhett tle. ~! Lae rf hes Ue fa 4 Yee, biel /S

 

 

 

: ?
ib Sis yppat ep ate gm p fi of jer Ly Com Ufo’, ogre rete. kel yee =

Se /

 

 

ub Docket Mo. 2oo) baal Wot in fekerece to Dor ket Mb,

a |

v

: eee Vee i

205 shiny Pathe:

 

 

   

r ec ie no cof d els dl i Qu

), LM 2 eo

 

 

 

: - aA how “ re, HP¢E be, ie.

   

iy
CH fete 7 ent

 

 

 

: ei
patretler

 

  

Jog neve

if

f

 

 

  

the. 441 eo. ache heed a rg

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

      
  
  
  

f

Ad! Le hy 2 Lin CENCE ee A ee ae

LS bimes S Sy Bees.

 

 

 

 

 

ete 2e + a if ee

te

 

io, f . : -
iar ad? KO Ra bee, in... we
AP bed: $.. ord & LM EIN

whic ane

 

 

dn /.
: SEGA 4 F the daranauwt:

oo

ad i
BE west ton bo os he <
[pee bien on. siren my Sc

  

é

5 eke rm é ithe rae eked eed, (by ee. vrsceh LPO

 

 

 

 

 

 

 

 
 
 

      
  
    

 

“con Pil 2. lode. LEE FE,
PSS i;

! Log f bog ;
LORE, cea ied adi theatl” pe See _ fe
f go Q co .

 

 

Ore FFX Sereg.

 

 

 

 

 

ey om page cn, fee @ oO hnniter$ fer curteh,ted Yi eek, ne
 

oT.

af VYoe wit 7 On Ly [eA nes oy Mio. pt thy LE te ¥ EY

 

 

a Lag nihoibes a CAGES, id fe Fé. BE e gers

 

i

   
  
   
 
 
 
 

d

lon. ie lop ok %., wee te. _), Lye

al yor ete a! net

sole. Leyit oS fen Ah. borg i

 

    

eotler . oA, 46 pn. f- OF. npesed to
A wi Dance. Cel apes

     

 

 

 

 

- Ce eT te. L Pity
S - : i é % ag ‘ : ao é a se
Loan sted. ee Luck threw Hat topoy lefers dated

   

 

 

 

vo meena elf

. anwivey Al, ~ 2 22, an ine Ye Ze, 2228, wee. cag bas

 

Z

he Mer “Lt heen way B35, 2026 C all of whith TO

-

 

: he ALAM. ek. a. coop. jf of r). AS need a Don ths ete
a
OLL edited Cxnd or. . ay Ke ope Clerk by. poe atl. CLR fey ata

 

 

4 ers “ i “ b “Gf 2 oe “wo j ar a ee a. sone 4 :
A am VMeted Teee., te Ea GA. Eh be $f 4 bed

¢

 

 

B \ * j : i : os
Lee Neclowa ht in. - fal Tiga bh Soant T AD i phe FY.

 

ae

\

 

. i , 1 fo “
i {Ys thee ts FF lect Lbrt

(Decker Ve. 2oé ), taht (p : i“ Palm mite i's  dechyrand te |

 

 

Kher te be Ca a at ;

Ls
aa £ i . ae i J As f . a . Q .
| cure. olbo (Heefive. et whet we dvinthedt ftet Jor red ci

if i , if : -ioog ad f,

 

meg a Mtadeeen oh Tm a eee eed mel Pea Pome ig
eS te Sb OU TRY. GOS Teel Tre (80ers pret
; i i ae "

 

 

 

 

(Br pave atéetry THAT Bare Wee. Adtelid by People yng
° ’

 
 

 

 

 

 

- . OT Lay ‘

 

 

 

 

   

 

 

 

  

 

 

 

MOUSE, fey ES

 

we

 

2 -P iY

OME. MA a | Wenge bese LJ HEL
Z ;

f

 

   
 

2. Ze AABA tool I duit i if

ok. pay. Pelot As fled
i

hes ee. S Sonred HOA be tern Nik gg Bohl ve le

  
 
  

 

 

4) Like HOB soon He cy

 

a

We. Strefeves

# f sere oO

 

 
   

 

 

fo

ned Kegon of be

   
 

 

£ prentlé Of

a

   

 

   
 
    

 

 

 

 

 

 

 

 

—

 

 

 

   

i é i
LG 6 ite? Cn soon EF.

a

  

 
yi clades tint

intone

 

 

 

 

Pa nf... ON A RBM.
S 4¥ fa kp

   

peeve f

4

Le oY Boca
Cp R Yd YF

if
ge

 

 

peogke. Lisle. TE
* hare, ae heeds APR?

i af ae

    

calcd Lf be. Lawctler feu. ble irevthy De

padi Ho avievtrpeath- $4 nee EY pire Coeong le.

 

 

 

 

 

 

 

 

 

 

abt Do. Cotte.

 

 

 

 

ray

 

oe f “phe. LEE wig

   

 

a MAES =f iadidatl A Py. ferté 4 oe

ry

dhe forcek

rel, fAkn vin cathe

 

 

 

 

 

 

 

 

 

 

 

bab 2r§& Tee ELT Ene,

 

 

fee.

pry (4

  

 

by

Af £..
, He Cncwake.

 

 

  
 

 

 

 

court, race

;

wf

 

 

 

 

 

 
 

 

 
   
 
 

an hoses Lin.

 

i d . # i . ?
eather taacd fo,
oo

 

i “he snk cad} (J (brid | Ue 4 bee ny df ERAS Po if el ome

i fp zs # ; 2 ye f
i ei-da dad. } os ? fin oy, Poa f a : f os th FF o ff
he. de. legey vrvntevieds TO Stef lie bad b béen,., Lesbos

Hone

ju

 

tested out-of tec Let all.¢ nvrelée to. venek -

   

 

& tosehyet 4 fe. Mead. Morac. Fe
e Pande Za SUTTON (Wwe a7He
ment "A Bute RO EN ibs eR

  
 
  
 
  

 

 

 

 

: ‘cy i a :

LAA

 

Pe,

cee topo

ide. aeened wv Yay told joe an an a
a ios Loe aot ; po 3 howe fdtet Ci
eoF i

 

 

   

f fo Ft oo mbna
b L2ME f i rare inde beige tts ett: a Ct re. STORY

 

   

 

 

Po wef
on Bann pe . nen Bape

 

    
      
    

fe

é UA. die covl xs Pertr lew, At y.

   

et

  

fof ad
few POE BB Petite oo

i

’ f “5 i . .
) TRI Cte. Are Bo PGK ere AGE

 

 

 

 

 

 
 

 

  

ep Vea fe Bry.

g obey. GALS. seed

 

 

 

 

i

he if iby. Polak. et i

oO Bat ey , Bag
2
j : . ,
t ,

pale, EAL teal Savtebal Cee y eS LET BOT ed

a ey Pere] heer. fe. Adee he. Arte. news. te

' abbent OE, bers thie e, Lees deslel Pere. “dbf
, ee
tbe bout ns. Pec

   

f
jf OOK. will nel rae eee Lilly la: ol,

 

 

 

erty. seu PO.

fa of. g 4
gueditiee to Cote. ob Meier fs ke. Te ft ‘me ) ebetn, She
Y

' ik fo

rai a OAS ERR maedy ~ hy ‘adn i A a harka pe eo Pee dF Po op

 

 

Lesa, eatot tbe
4 Let /; 2
LL tate Ee niin Sy we “Léa, / S. ete, hay éeaceé. 0 flee, thee. eld
' EE tte te people Keen, ty. y Rs té Cire ph, syzhe fb at Ee

o é
aa ae pheaeede or. 4 fie oda ot Core cliur

 

 

ing?

 

ra
A, aly a. ) Mery

po Coe ht a PE ae Bm, J

   
   
 
 
  

 

one f 7 ig A, é a f
feelin Leh berth Fla

Oe fe ; ,
Prac OIE Ch Ee.dAGS., so se

| veo i), / Ye. we Moy mvrae ‘A, D l cI Ab cache fle. Cri est

Were ia tte. f- thse. 4 BLL. Sey ae labora ~ fiav alae iy

 

  

 

 

 

Lith hae pos S, Star Cay ner Lap ; dant Bin Banger © wd pes ‘ eeey

AO CAME LDP on oleae
ody f ie - ME . : Lo fs ff
Ely. aE MTOR en BV EDA KE SP fof ye a

é

i . _ we
Fe / foou-ee™ Y “t
LU PE AES ef tient Loe done By Lhe fa ea le

SMa He Cock require asa Len se
+ ,/> —_ Z
rae. CY. G (oes To heeeg Le KEE:

Ay Cod

. Cav es tel f _ ot | ap +Hte ath b OU. iz é Loy cig A Lbs E $> 2 oT Da C [UZAE *

gf
oa

 

 

 

 

 

 

 

 

Pe , ecttille. Sy We,

 

 

 

 

 

 
  

7 ere et Se OU ers em pr Taree ET

i : i jae

Brandon List .
? 42Nos6aF39% Lobe
“Metropoli Lita: detention ‘Center
mModc- Brooklyn "

— Or Box 3agoor

Bee New YorK 44232

4
i
i
|

            

—

Lat Fes

ae Esta Ole

BY ps9
[Fractal Mat

 

Lega Web bers + exons New York

4 Open in Yresence- Bt Tnmate. OME?

Honorable. Katherine folk Faille
United Stiches Dictrict Court Sue
Anited States. District Court ©
Southern District of New York
Daniel: Vatriek Moynihan 1A, S, Courthouse.

oe SGuar
10 fe fe Wee Soke A600F

Anais Mo

      
